    Case 19-20365        Doc 341     Filed 02/23/21 Entered 02/23/21 15:22:51   Desc Main
                                      Document     Page 1 of 5



TERRY W. CONNOLLY
WSB #6-3447
PATTON & DAVISON LLC
1920 Thomes Avenue, Suite 600
Cheyenne, Wyoming 82001
(307) 635-4111

RICHARD F. HOLLEY
(Admitted Pro Hac Vice)
ANDREA M. GANDARA
(Admitted Pro Hac Vice)
HOLLEY DRIGGS
400 S. 4th Street, Third Floor
Las Vegas, Nevada 89101
(702) 791-0308

                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF WYOMING

    IN RE:                                    )
                                              )
             John Gerard Bielinski            )            Case No. 19-20365
                                              )                Chapter 7
                       Debtor(s).             )

     NOTICE OF ENTRY OF ORDER GRANTING MOTION FOR ATTORNEYS’ FEES
                               AND COSTS


         COMES NOW Creditor Town & Country Bank (the “Bank”, “Creditor” or “Applicant”),

by and through Terry W. Connolly of the law firm Patton & Davison LLC and Richard F. Holley

and Andrea M. Gandara of the law firm Holley Driggs, hereby gives notice that on February 22,

2021, the Court entered an Order Granting Motion for Attorneys’ Fees and Costs [ECF. No. 340]

(“Order”).

/

/

/

/


2561130.docx
 Case 19-20365        Doc 341     Filed 02/23/21 Entered 02/23/21 15:22:51         Desc Main
                                   Document     Page 2 of 5



         A copy of said Order is attached.

         DATED this 23rd day of February, 2021.

                        MOVANT: Town & Country Bank

                               By:     /s/Andrea M. Gandara
                                       Richard F. Holley (Admitted Pro Hac Vice)
                                       Andrea M. Gandara (Admitted Pro Hac Vice)
                                       Holley Driggs
                                       400 S. 4th Street, Third Floor
                                       Las Vegas, Nevada 89101
                                       (702) 791-0308
                                       Attorneys for Town & Country Bank




2561130.docx
 Case 19-20365       Doc 341     Filed 02/23/21 Entered 02/23/21 15:22:51           Desc Main
                                  Document     Page 3 of 5


                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on the 23rd day of February, 2021, a true and correct
copy of the foregoing instrument was served on the following parties as follows:

                                    BY REGULAR U.S. MAIL

         PRA Receivables Management, LLC
         PO Box 41021
         Norfolk, VA 23541

         Timothy L. Woznick. Esq.
         Crowley Fleck PLLP
         P.O. Box 394
         Cheyenne, WY 82003

                                BY ELECTRONIC SERVICE:

Terry Wynn Connolly on behalf of Creditor Town & Country Bank
terry@pattondavison.com, pam@pattondavison.com

Jamie Cotter on behalf of Trustee Tracy L. Zubrod
jcotter@spencerfane.com, lhaydon@spencerfane.com, nschacht@spencerfane.com;
zfairlie@spencerfane.com; sgoldstein@spencerfane.com, lwright@spencerfane.com

Andrea M Gandara on behalf of Creditor Town & Country Bank
agandara@nevadafirm.com, mvanheuvelen@nevadafirm.com; apestonit@nevadafirm.com;
oswibies@nevadafirm.com

Richard F. Holley on behalf of Creditor Town & Country Bank
rholley@nevadafirm.com, oswibies@nevadafirm.com; apestonit@nevadafirm.com

Patrick M. Hunter on behalf of Creditor David Ben Bassat
notices@pmhunterlaw.com, g2002@notify.cincompass.com

Ken McCartney on behalf of Debtor John Gerard Bielinski
bnkrpcyrep@aol.com , jill@bankruptcyrep.com; chris@bankruptcyrep.com;
cev@bankruptcyrep.com

Philip A. Pearlman on behalf of Trustee Tracy L. Zubrod
ppearlman@spencerfane.com , nschacht@spencerfane.com

US Trustee
USTPRegion19.cy.ecf@usdoj.gov




2561130.docx
 Case 19-20365    Doc 341    Filed 02/23/21 Entered 02/23/21 15:22:51    Desc Main
                              Document     Page 4 of 5



Stephen R. Winship on behalf of Creditor David Ben Bassat
steve@winshipandwinship.com, kim@winshipandwinship.com; don@winshipandwinship.com;
billie@winshipandwinship.com; receptionist@winshipandwinship.com

Tracy L. Zubrod
tzubrod@zubrodlawofficepc.com, wy08@ecfcbis.com; hdavis@zubrodlawofficepc.com


                                /s/ Andrea M. Gandara
                                Andrea M. Gandara




2561130.docx
Case 19-20365   Doc 341   Filed 02/23/21 Entered 02/23/21 15:22:51   Desc Main
                           Document     Page 5 of 5
